Citation Nr: 1514281	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond July 18, 2002.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from February 1987 to July 1991, and March 1992 to July 1992-and additional periods of reserve service more fully described below.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in April 2014.  He failed to report to the hearing, and did not request that it be rescheduled.  As such, his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1987 to July 1991, and March 1992 to July 1992. 

2.  The Veteran did not sign a 4 year or more commitment to the Selected Reserve within one year of his July 1992 separation from active duty.  

3.  In December 1991, he extended his enlistment (due to end October 1992) an additional 17 months, which changed his enlistment end date to March 1994.  

4.  Prior to his March 1994 enlistment end date in February 1994, he reenlisted for a period of two years 

5.  In December 1995, the Veteran signed a reenlistment document for the Air Force Reserve for a period of 6 years; prior to this time, he did not sign at least a four-year commitment for the Reserves within one year of release from active duty.  

6.  In November 2001, he signed another reenlistment document for the Air Force Reserve for a period of 2 years.  In October 2003 and August 2005, he signed reenlistment documents for the Air Force Reserve for a period of 2 years each.  


CONCLUSION OF LAW

The criteria for a delimiting date beyond July 18, 2002, for the Veteran to receive Chapter 30 educational assistance benefits under the MGIB are not met.  38 U.S.C.A. §§ 3011, 3012, 3031 (West 2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapter 30, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance under MGIB was incomplete.  Rather, as detailed below, the resolution of this case depends upon the nature and dates of the Veteran's periods of military service.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and has done so.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background and Analysis

The Veteran contends that he has continuously been in the Air Force Reserve since August 1991.  He ultimately retired in February 2007.  He maintains that his service between August 1991 and February 2007 qualifies him for the Selective Reserves exception to extend his delimiting date for MGIB.  

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. §§ 21.7040, 21.7042. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. 
§ 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a) (1)-(2). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his or her last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he or she meets the requirements for four years of service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

In addition, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve.  Eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve is known as the "2x4" program.  The individual must, after June 30, 1985, either first become a member of the Armed Forces, or first enter on active duty as a member of the Armed Forces.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(1).  The individual before completing the service requirements must either complete the requirements of a high school diploma (or an equivalency certificate), or successfully complete (or otherwise receive academic credit for) 12 semester hours (or the equivalent) in a program of education leading to a standard college degree.  38 U.S.C.A. § 3012(a)(2); 38 C.F.R. § 21.7042(b)(2).  The individual must serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(3).  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  During this period of service in the Selected Reserve the individual must satisfactorily participate in training as prescribed by the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(4).  The individual must, after completion of all service described above, be discharged from service with an honorable discharge, placed on the retired list, or transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service.  In the alternative, the individual may continue on active duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).

If the veteran meets the requirements of 38 C.F.R. 21.7042(b), the ending date of eligibility for educational benefits is 10 years after the date on which the veteran met the requirement for four years service in the Selected Reserve.  38 C.F.R. 
§ 21.7050(a)(1)(iii).

In this case, the basic facts are not in dispute, to include whether the Veteran satisfied the basic eligibility requirements for MGIB benefits.  Rather, the outcome of this case is based upon the determination of the Veteran's delimiting date for these benefits.  The record reflects that this delimiting date was ultimately determined below to be July 18, 2002.

By way of background, the Veteran served on active duty from February 1987 to July 1991, and March 1992 to July 1992.  At the time of his October 1986 enlistment, he signed a 6 year enlistment due to end in October 1992.  In December 1991, he extended his enlistment an additional 17 months, which changed his enlistment end date to March 1994.  He did not sign a 4 year, or more, Air Force Reserve commitment within a year of his July 1992 release from active duty.  

In February 1994, the Veteran signed a reenlistment document for the Air Force Reserve for a period of 2 years.  In December 1995, the Veteran signed a reenlistment document for the Air Force Reserve for a period of 6 years.  In November 2001, he signed another reenlistment document for the Air Force Reserve for a period of 2 years.  In October 2003 and August 2005, he signed reenlistment documents for the Air Force Reserve for a period of 2 years each.  
He contends, in essence, that the delimiting date should be the 10 year period from his February 2007 separation from his Selective Reserve service, which would place it in February 2017.

After a review of all the evidence of record, the Board finds no basis which would warrant granting an extension of the delimiting date for education benefits beyond July 18, 2002.  The Veteran's DD Form 214 clearly indicates that the Veteran served on active duty from February 1987 to July 1991, and March 1992 to July 1992, and the Veteran does not contest this fact.  This period of service qualifies the Veteran for eligibility for Montgomery GI Bill education benefits under the provisions of Chapter 30.  The Veteran has not contended, nor is there evidence to indicate, that he had any active duty service after July 1992.  Further, there is no evidence of record to show that the Veteran committed to a 4-year Reserve obligation within his first post-active duty year.  In fact, the record shows that the Veteran signed on for a 17 month extension in December 1991 to extend his enlistment obligation from October 1992 to March 1994.  In other words, he did not begin a four year commitment to the Air Force Reserves until his December 1995 reenlistment document-this occurred over three years following discharge from active duty.  As such, the Veteran's delimiting date is 10 years from his date of discharge from active duty-July 18, 2002.  

The Board further finds that the record does not reflect the Veteran was discharged or released from his Selective Reserve service because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned.

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension and was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct.  See 38 C.F.R. § 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. 
§ 21.7051(a)(2).  In this case, however, it is neither claimed nor shown by the evidence of record that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 period of eligibility.

The Board is sympathetic to the Veteran's assertions and recognizes his service in the Air Force Reserve, but the law and regulations do not afford an extension of a delimiting date for use of MGIB benefits under these circumstances.  Namely, the Veteran did not sign on for a 4-year Selected Reserve commitment within one year of his discharge from active duty in July 1992.  

In view of the foregoing, the Board finds that there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits beyond July 18, 2002.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB beyond July 18, 2002, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


